This matter is before the court as an original action in habeas corpus. Petitioner, Donald W. Liles, moves this court for “* * * an Order establishing bond to be posted by Petitioner for his release * * Petitioner contends that he is entitled to bond for his release as a matter of law. Petitioner bases his contention on Crim. R. 46(C) and (E)(1).
Without explanation, the Court of Appeals for Wyandot County, before whom petitioner’s direct appeal is pending, denied petitioner’s motion for a stay of execution of sentence pending appeal. The court of appeals found that “* * * said motion is not well taken; that no condition of release will reasonably assure that the appellant will not flee.” This finding provides no information upon which this court can properly determine petitioner’s requested habeas corpus relief. -In fact, the record before this court indicates that petitioner was on bail during the entire proceedings in the trial court; that petitioner was released after sentencing by the trial court on his own recognizance for three days and during said period did not flee; and that petitioner and his wife have operated a business in Glen Falls, New York for a period of three years.
Considering the foregoing, this court sua sponte remands this question to the court of appeals for further consideration of petitioner-appellant’s request for bail pending appeal in accordance with Crim. R. 46.
Moyer, C.J., Sweeney, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.